                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-9278-R (KS)                                           Date: November 2, 2018
Title       Roger Moussa v. Ventura County




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL OF
             HABEAS PETITION

I.      The Petition

       On October 30, 2018, Roger Moussa (“Petitioner”), a pretrial detainee in Ventura County
custody who is proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28
U.S.C. § 2241 (“Petition”). (Dkt. No.1.)

         Petitioner characterizes his claims for relief as the following: (1) “no warrant presented”
for arrest/ “falsified declaration for arrest”; (2) “failure to provide documents in a timely
manner” – to wit, official police report and official complaint; (3) interference with “right to fair
bail”; (4) obstruction of justice, encompassing “deprivation of fair and unbiased hearing” and
“lack of equitable and competent counsel”; and (5) violation of Petitioner’s right to a speedy
trial. (Petition at 2-5.)

        Petitioner also presents the following factual allegations. In July, Petitioner was falsely
arrested in San Francisco by a National Park Ranger for illegal camping and turned over to the
San Francisco Police Department due to an outstanding warrant from Ventura County. (Petition
at 6.) San Francisco held Petitioner for the five days and then released him without a court date,
and Petitioner assumed the Ventura County warrant had been dropped. (Petition at 6-7.) In
August, Petitioner was again falsely arrested without a warrant by San Francisco police officers.
(Petition at 7.) Petitioner learned the Ventura County Sheriff’s Office had issued a no bail
warrant. (Petition at 7.) On the seventh day of detention, Petitioner was transported to
Sacramento and he overnighted at the Monterey County Jail. (Petition at 7.) The following day
he was booked by the Ventura County Sheriff’s Office and kept in a holding cell with another


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-9278-R (KS)                                       Date: November 2, 2018
Title       Roger Moussa v. Ventura County


inmate who had smashed a police car window with his forehead, was intoxicated, and who
punched Petitioner in the face. (Petition at 8.) Petitioner’s glasses were destroyed in the
altercation. (Petition at 8.) Petitioner requested an incident report but none was issued. (Petition
at 8.) Petitioner believes the attack on him was “intentional and premeditated by V.C.S.O.”
(Petition at 8.) Petitioner was offered protective custody but he declined. (Petition at 8.)
Petitioner was then arraigned on a felony possession of an explosive charge (California Health
and Safety Code § 12305) and two charges of felony possession of a destructive device
(California Penal Code § 18715) “well outside the statute of limitations.” (Petition at 9.) After
his bail review hearing, Petitioner learned that the District Attorney had presented falsified
records double counting a trespassing charge and reporting a 1993 marijuana misdemeanor
conviction “as the felony they tried to charge [Petitioner] with.” (Petition at 9-10.) The District
Attorney tried to “defame” Petitioner’s character at the bail review hearing by mentioning a prior
false charge from Alameda County and presenting “unsubstantiated hearsay libel by the witness
alluding to drug abuse and mental issues.” (Petition at 10.) The District Attorney “maliciously
and intentionally fabricated an unspecified conviction in Ventura County, clearly constituting
perjury along with prosecutorial misconduct and obstruction of justice.” (Petition at 10.)
Petitioner’s counsel failed to provide him with vital documents until after the hearing. (Petition
at 10.) Petitioner’s counsel also “ignored” Petitioner’s claims of perjury and prosecutorial
misconduct. (See Petition at 11.) Petitioner contends that the main witness against him
“perjured herself, intentionally and maliciously.” (Petition at 12.) Defense counsel failed to
procure exculpatory evidence identified by Petitioner and failed to allow Petitioner to make a
phone call to his parents or friends, thereby “forfeiting [Petitioner’s] right to exercise bail.”
(Petition at 13.) Defense counsel also ignored Petitioner’s request to file a motion to dismiss the
Information against him and refused to aid Petitioner in writing the instant Petition. (Petition at
14.) “Currently, the case has been ‘arraigned on Information,’ or basically refiled for the 3rd
time, without just cause, to circumvent [Petitioner’s] right to a speedy trial, in order to coerce
[Petitioner] to take a plea bargain.” (Petition at 16.) The “Declaration for Arrest Warrant,”
which defense counsel insists is “the actual warrant” for Petitioner’s arrest, asserts blatant
perjury by a police officer with malicious intent but lacks a judge’s signature and date. (Petition
at 16-17) Petitioner also has dental issues that need immediate medical care. (Petition at 18, 19-
20.)
\\
\\



CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 18-9278-R (KS)                                          Date: November 2, 2018
Title       Roger Moussa v. Ventura County


II.     The Petition Implicates the Younger Abstention Doctrine


        Because Petitioner is not in custody pursuant to a judgment of a state court, the Court
construes the Petition as arising under 28 U.S.C. § 2241, which is “available for challenges by a
state prisoner who is not in custody pursuant to a state court judgment [such as] a defendant in
pre-trial detention[.]” Stow v. Murashige, 389 F.3d 880, 886 (9th Cir. 2004) (emphasis added)
(quoting White v. Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004)) (holding that a pretrial
detainee’s request for federal habeas relief under 2241(c)(3) is properly brought). However,
“[a]s an exercise of judicial restraint, … federal courts elect not to entertain habeas corpus
challenges to state court proceedings until habeas petitioners have exhausted state avenues for
raising [a] federal claim.” Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980). For reasons of
federalism and comity, i.e., proper respect for state functions, federal courts abstain from
interrupting state judicial proceedings. Younger v. Harris, 401 U.S. 37, 43-44 (1971). This is
known as the Younger abstention doctrine (“Younger”). Federal courts abstain from interrupting
state judicial proceedings if the proceedings (1) are ongoing, (2) implicate important state
interests, and (3) afford an adequate opportunity to raise federal questions. Middlesex County
Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). If these elements are met,
the federal court will abstain under Younger.

        Here, all the elements for abstention under Younger are satisfied. First, Petitioner’s
proceeding is ongoing. Second, Petitioner’s claims involve California’s important state interest
in the order and integrity of its criminal proceedings. See Kelly v. Robinson, 479 U.S. 36, 49
(1986) (“the States’ interest in administering their criminal justice systems free from federal
interference is one of the most powerful of the considerations that should influence a court
considering equitable types of relief”); see also Middlesex, 457 U.S. at 432 (“Proceedings
necessary for the vindication of important state policies or for the functioning of the state judicial
system also evidence the state’s substantial interest in the litigation.”). Finally, Petitioner has not
demonstrated that he lacks an adequate opportunity to raise his federal claims in state court,
either at the trial or appellate level. Therefore, Younger applies, and this Court must abstain.

        There are exceptions to Younger in special or extraordinary circumstances that allow the
federal courts to grant federal habeas relief despite ongoing state judicial proceedings. Younger,
401 U.S. at 45. However, to qualify for an exception to Younger, Petitioner must show: (1) that



CV-90 (03/15)                           Civil Minutes – General                              Page 3 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-9278-R (KS)                                       Date: November 2, 2018
Title       Roger Moussa v. Ventura County


he would suffer irreparable harm that is “both great and immediate” if the federal court declines
jurisdiction; (2) that there is bad faith or harassment, on the part of California, in prosecuting
him; or (3) that the California state court system is biased against Petitioner’s federal claim. See
Middlesex, 457 U.S. at 437; Kugler v. Helfant, 421 U.S. 117, 124-25 (1975); Younger, 401 U.S.
at 46. Petitioner must provide more than conclusory assertions of bias or harassment, however,
he must present specific factual allegations that support a reasonable inference that bad faith,
harassment and/or bias is present. See N Grp. LLC v. Hawai'i Cty. Liquor Comm’n, 681 F. Supp.
2d 1209, 1239 (D. Haw. 2009) (requiring the plaintiff to present “specific factual allegations” of
bias and stating that the “[p]laintiff’s conclusory allegation that the commissioners were
motivated by ‘animus’ is simply insufficient”); see also Schwartzmiller v. Roberts, 62 F.3d 1425
(9th Cir. 1995) (unpublished) (“assertions of bad faith or harassment are insufficient if they are
conclusory and unsupported by specific facts”) (citing Roberts v. Carrothers, 812 F.2d 1173,
1177 (9th Cir. 1987)).


III.    Order


        In light of the foregoing, IT IS ORDERED that, no later than November 23, 2018,
Petitioner shall file a First Amended Petition that includes sufficient specific factual
allegations to permit a plausible inference that Petitioner satisfies one of the three exceptions to
the Younger doctrine – that is, (1) great and immediate irreparable harm; (2) bad faith or
harassment; or (3) bias. Further, any First Amended Petition must comply with Rule 2 of the
Rules Governing Section 2254 Cases (hereinafter “Habeas Rules”), which the Court applies to
this Section 2241 Petition pursuant to Rule 1(b) of those Rules. Rule 2 requires, inter alia, that
the Petition specify the grounds for relief available to the Petitioner, state the facts supporting
each ground, state the relief requested, be legible, and be signed under penalty of perjury by
Petitioner. Petitioner should focus on clarifying the relationship of the facts to the claims
asserted. Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2 (“it is the
relationship of the facts to the claim asserted that is important”). The First Amended Petition
must “state facts that point to a real possibility of constitutional error.” Advisory Committee’s
Note on Habeas Corpus Rule 4. Allegations that are vague, conclusory, “palpably incredible,”
“patently frivolous or false,” or unsupported by a statement of specific facts, are insufficient to
warrant relief and are subject to summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491
(9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).


CV-90 (03/15)                          Civil Minutes – General                            Page 4 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-9278-R (KS)                                         Date: November 2, 2018
Title       Roger Moussa v. Ventura County


        Petitioner is also cautioned that a civil rights action, not a habeas corpus action, is the
proper mechanism for challenging the conditions of his confinement. Crawford v. Bell, 599 F.2d
890, 891-92 (9th Cir. 1979); Tucker v. Carlson, 925 F.2d 330, 332 (9th Cir. 1990). Accordingly,
claims and allegations relating to jail officials’ failure to protect Petitioner from physical harm
and/or jail officials’ deliberate indifference to his serious medical needs cannot be considered by
a federal court sitting in habeas corpus and may be dismissed.

        Finally, the Clerk is directed to send Petitioner a copy of the Central District’s form 28
U.S.C. § 2241 Petition for Writ of Habeas Corpus and Petitioner is ordered to use this form to
file any First Amended Petition. As stated above, despite the fact that Petition is not in federal
custody, 28 U.S.C. § 2241 is the statute governing this action because Petitioner is in pretrial
detention.

       If Petitioner does not want to pursue this action at this time, he may file a signed
document entitled a Notice of Voluntary Dismissal pursuant to Rule 41 of the Federal Rules
of Civil Procedure in lieu of a First Amended Petition.

       Petitioner’s failure to comply with this Order and show cause for entertaining the
Petition will result in a recommendation to dismiss the Petition.

        IT IS SO ORDERED.




                                                                                                :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 5 of 5
